Citation Nr: 1744884	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a left knee disability to include as secondary to a service-connected disability.

3.  Entitlement to service connection for headaches to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from October 1964 to October 1966.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia: which, in pertinent part, denied service connection for an acquired psychiatric disorder, headaches, and a left knee disability. 

The Board notes that the issue of entitlement to service connection for a kidney disorder was previously remanded by the Board for the issuance of a statement of the case (SOC) with instructions not to return the matter to the Board unless the Veteran submitted a timely substantive appeal.  A SOC was issued in February 2016.  The Veteran failed to submit a timely substantive appeal.   As the Veteran has not perfected the issue, the Board shall not consider it any further.  

The Board notes that the Veteran filed a timely notice of disagreement (NOD) appealing an August 2017 decision evaluating entitlement to an increased rating for his right knee disabilities, and an SOC has not been issued in response to the NOD.  In light of the relative brevity between the August 2017 NOD and the date of this decision, the Board declines to extend jurisdiction over the issue pursuant to Manlincon v. West at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A medical nexus has not been established between an in-service incurrence and a current acquired psychiatric disorder; the acquired psychiatric disorder did not manifest within one year of separation of service; and symptomology did not manifest continuously since separation of service.

2.  A medical nexus has not been established between an in-service incurrence and a current left knee disability; the left knee disability did not manifest within one year of separation of service; symptomology did not manifest continuously since separation of service; and the left knee disability is not proximately due to or otherwise aggravated by a previously service connected disability.

3.  A medical nexus has not been established between an in-service incurrence and a current diagnosis of headaches; headaches did not manifest within one year of separation of service; symptomology did not manifest continuously since separation of service; and headaches are not proximately due to or otherwise aggravated by a previously service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  Additional treatment records have been associated with claims file, and an additional VA examination has been provided in substantial compliance with the Board's remand instructions.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran is seeking service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, psychosis, or organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be granted on a "secondary" basis for a disability that is proximately due to or the result of another previously service-connected disability.  38 C.F.R. § 3.310.

Acquired Psychiatric Disorder

The Veteran contends that he has PTSD, and that it is related to a period of service.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. 1, 5 (2009).  A review of the record shows a diagnosis anxiety and depression in addition to PTSD.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

The criteria for service connection for PTSD are slightly different for the criteria for other disabilities.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304.

The criteria for service connection for other acquired psychiatric disorders such as anxiety and depression are the same as the criteria for other non-psychiatric disabilities.


The Veteran's claim for service connection for an acquired psychiatric disorder is based on his contention that he was retaliated against by his chain of command for whistle blowing.  Specifically, the Veteran claims that he witnessed several soldiers participating in a Ku Klux Klan meeting, and that, as a result of reporting the incident, he was: demoted; transferred to Vietnam for three weeks; transferred to Korea for two weeks; and then transferred back to Germany where he was placed on house arrest until being separated from service.  The Veteran claims that these experiences resulted in psychiatric symptoms that he has manifested ever since.  The Veteran submitted multiple statements expressing these contentions throughout the period on appeal.  In order to avoid undo repetition, the Board has summarized the statements that the Board considers most pertinent in support of his contentions.  

The Veteran's service treatment records are silent for reports of or treatment for an acquired psychiatric disorder.  The Veteran was evaluated as psychiatrically normal during his service separation examination, and, in a survey of medical history provided contemporaneously with the examination, the Veteran denied having or ever having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  Additionally, the Veteran's service personnel records note service oversees in Germany, but these records do not memorialize service in Vietnam or Korea

The Veteran underwent a VA comprehensive assessment in December 2009, and the provider indicated that the Veteran had PTSD symptoms, and the Veteran was referred to the mental health department.  After being referred, the Veteran reported to a mental health provider that he had been in Vietnam for two to three weeks between 1964 and 1966, and that he had subsequently worked in law enforcement until retiring in July 2009.  The Veteran further claimed that he had been experiencing psychological symptoms for many years.  Subsequent VA treatment records list a diagnosis of PTSD.

In a Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), dated in February 2010, the Veteran reported that his in-service stressors occurred in 1966 when he was assigned to the 119th Light Infantry in "Long Bien", Saigon.  The Veteran contended that he served in the Republic of Vietnam in Long Bien for approximately three weeks, and then was sent to Korea for approximately two weeks, and then back to Germany for two months, and then from Germany back to Fort Dix, New Jersey.  The Veteran claimed that when he was sent from Germany to Vietnam, he was in a quartermaster outfit, and wound up in the "1199 Light Infantry."  The Veteran claimed he was exposed to mustard gas and that there were incoming mortar rounds and explosions.  The Veteran also claimed he was sent to Vietnam because he was outspoken about conditions within Germany.  The Veteran reported that there were Ku Klux Klan meetings and racial slurs in service, but stated that he was told by his commanding officers that they would do nothing about these alleged activities. 

In February 2010, the Veteran submitted a Statement in Support of Claim for PTSD Secondary to Personal Assault (VA Form 21-0781a).  While he was in service in Germany, he recalled encountering Ku Klux Klan meetings in the dining hall afterhours and seeing racially motivated objects and symbols, as well as hearing racially motivated jokes.  The Veteran alleged that he told his commander that he found this very offensive, discriminatory, and inappropriate, and that he wanted this kind of activity to stop, but this was to no avail because he was reportedly then placed under scrutiny, was treated differently, and routine assignments were changed in order to frustrate him or cause him to react in a negative way.  The Veteran claimed that the racism and harassment continued, including when he was on field maneuvers. 

The Veteran argued that four months prior to completing his tour of duty in Germany, he was sent to Vietnam to an infantry brigade, and stayed there approximately three weeks and experienced the sight and smell of death, and incoming mortar rounds.  The Veteran stated that after leaving Vietnam, he was sent to Korea for a week, and then was sent back to Germany where he claimed he encountered the same harassment.  The Veteran reported that he was placed on lockdown with two guards followed by constant interrogation by the company commander and the division commander, who reportedly told him that there would never be any traces of their action, and that there would never be any paperwork or evidence that would indicate his whereabouts. 

The Veteran submitted a written statement in July 2010 in which he indicated that he experienced dehumanizing and traumatic racism during his period of service, and that these experiences led to the Veteran's current psychiatric disorders.

In an October 2012 private opinion, a mental health clinician at DeKalb CSB reported that the Veteran was receiving services for PTSD and depressive disorder and, that in the course of treatment; the Veteran had reported a number of traumatic incidents that occurred when he was overseas in the military and in Vietnam.  It was noted that the Veteran's statements in a VA Form 21-0781a had been reviewed, and the mental health clinician confirmed that these statements were of traumatic events processed in group and individual therapy. 

In a Statement in Support of Claim for PTSD Secondary to Personal Assault (VA Form 21-0781a) received in October 2012, the Veteran reported that his PTSD occurred while he was on active duty, due to life-threatening events, including being falsely accused, coerced, treated cruelly and oppressively, and suffering other maltreatment from military authority figures.  The Veteran claimed that in 1968, he sought help from VA because of mood swings, sleep impairment, and anger problems, but was told that he was not owed anything; and that he did not return to VA until 2009.  The Veteran further contended that the mal-treatment while on active duty was a result of my breaking up a Ku Klux Klan meeting and being sent to Vietnam with only three months of service left. 

In an August 2013 opinion, a private physician from DeKalb CSB indicated that the Veteran's diagnoses included prolonged PTSD and depressive disorder. In a letter dated in September 2013, a licensed clinical social worker from DeKalb CSB indicated that the Veteran had been receiving services at their agency since 2011.  It was noted that the Veteran's psychiatrist had diagnosed PTSD, and that all aspects of the Veteran's life had been negatively impacted by his PTSD since his return from his service in the military.


In a September 2013 opinion, a private social worker stated the Veteran had been diagnosed with PTSD, and that he manifested the following symptoms: nightmares, hyper-vigilance, depression, anxiety, trouble sleeping, and isolation.  The social worker further indicated that the Veteran's symptoms had caused a strange on his family relationships, and the social worker stated that she supported the Veteran's claim for service connection.

In a letter dated in December 2014, from a social worker at the Vet Center, it was noted that the Veteran participated in therapy for his chronic PTSD and relative depressive symptoms.  The social worker noted that the Veteran reported recurring and disturbing dreams of his stressful military experience and avoiding thinking and talking about stressful military experiences.

The Veteran submitted a letter dated January 2016 from an acquaintance that purports to have known the Veteran since 1982 when she worked as an administrative staff assistant at the Department of Psychiatry at Grady Memorial Hospital in Atlanta.  The Veteran's acquaintance stated that she noticed over the years that the Veteran has difficulty dealing with the events of his past, and that the Veteran had some appointments at the hospital while she worked there.  

In this regard, the Board notes that this individual does not identify herself has having any clinical background as a mental healthcare worker.  She also did not indicate that the Veteran sought or received psychiatric care.  She only recalled that the Veteran may have had some appointments at the hospital where she worked.  Further, it is noted that VA has repeatedly asked the Veteran to identify private care providers and submit a release of records, and that he has not done so for Grady despite VA's requests.

The Veteran underwent a VA examination in January 2016.  The Veteran reported that after separation from service he worked in a variety of professions, but his longest period of employment was in law enforcement for 29 to 30 years, but that he retired in 2009 (approximately from 1979 to 2009).  The Veteran stated that he originally was a police officer, but that he transitioned to a correctional officer after he was shot by a suspect during a robbery.  The examiner indicated that the Veteran first began to receive psychiatric treatment in 2009.  The Veteran reported the following traumatic events.  First, the Veteran reported that he was the recipient of multiple instances of racially offensive remarks and hazing such as a noose being left in the barracks.  Second, the Veteran reported that the he was attacked by eight or nine white officers who knocked him unconscious and urinated and defecated on him while he was unconscious.  Third, the Veteran reported that he was observed secret Ku Klux Klan meetings being conducted by senior officers in the company mess hall.  Fourth, the Veteran reported that he was transferred to Vietnam where he witnessed combat.  

The examiner indicated that the first and third claimed stressors could not support a diagnosis of PTSD, but that the second and fourth claimed stressors could.  The examiner also noted that the Veteran's long term memory was impaired.  However, the examiner opined that the Veteran did not meet the criteria for PTSD, because the Veteran did not endorse negative alterations in cognitions and mood associated with traumatic events.  Put another way, even if the stressors were verified, a diagnosis of PTSD could still not be established.  The Veteran did have a diagnosis of anxiety with depression.  The examiner stated he was unable to opine whether the Veteran's acquired psychiatric condition was related to a period of service, because the Veteran's treatment records are silent for psychiatric complaints and service in South West Asia (i.e., Vietnam).

The weight of the evidence indicates that the Veteran does not have PTSD.  The Board notes that the Veteran's treatment records indicate that the Veteran has a diagnosis of PTSD, and that a number of private physicians and therapists have also diagnosed the Veteran with PTSD.  In January 2016, a VA examiner opined that the Veteran did not have a diagnosis of PTSD, because of a lack of endorsement of negative alterations in cognitions and mood associated with traumatic events.  The VA examiner's opinion is afforded greater weight than the treatment records and other opinions, because the opinions suggesting a diagnosis of PTSD are more or less conclusory in nature; while the January 2016  VA examiner's opinion is based on the application of sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The negative findings of the 2016 examination were also based on clinical testing and consideration of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM).

Therefore, the Board finds that the Veteran's has not manifested a diagnosis of PTSD during the pendency of the appeal.  The existence of a disability is the cornerstone for a claim for compensation; Degmetich v. Brown, 104 F.3d 1328 (1997); and, as such without a current diagnosis of PTSD or a diagnosis of PTSD during the pendency of the appeal, service connection for PTSD is denied.

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, as discussed, the Board finds that the most probative evidence (i.e. the 2016 VA examination report) indicates that the Veteran did not PTSD at any point during the appeal period or prior to his filling a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294   (2013).

As indicated, the Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD (in this case anxiety with depression).  There is no documented evidence of treatment for anxiety or depression in service or many years thereafter.  Indeed, even if it were accepted that the Veteran sought out treatment in 1982, which the Board does not concede, it is still many years after service discharge.  However, as indicated, there is some evidence suggesting that his anxiety with depression could be related to service, if his claimed stressors could be verified.

The Board notes at the outset that the evidence of record is not sufficient to demonstrate that the Veteran transferred to Vietnam and later Korea in retaliation for blowing the whistle on an alleged Ku Klux Klan meeting conducted on an American military base in Germany.  The simple fact of the matter is that this is an incredible claim, and, even under the relaxed quantum of proof used in Veteran's claims, incredible claims require incredible evidence.  The simple fact of the matter is that the Veteran's reports are uncorroborated by even the most modest of forms of evidence which might include: a statement from a fellow service member who knew him in theatre; a contemporaneous entry from the Veteran's own journal or diary; a contemporaneous letter home; or a picture of either him in Vietnam or the events that he claimed to have witnessed.  The Board notes that the Veteran claims that he submitted pictures in 1968 confirming his reports.  Unfortunately, no such photographs have been associated with the claims file, and any further attempts to obtain them would in all likelihood would be futile.  The Veteran himself seems to have conceded in his written statements that any evidence of these claimed incidents has been destroyed.  In sum, the Board finds that the evidence of record is not sufficient to demonstrate this claimed in-service incurrence, to include service in Vietnam or Korea.

The Board is prepared to accept that - even though there is insufficient to demonstrate some of the Veteran's more extraordinary claims - it is fairly credible that the Veteran would have incurred at least some incidents of racism during the 1960s; and that these incidents may even have devolved into acts of physical violence.  In spite of this however, the weight of the evidence does not establish a medical nexus between an in-service incurrence and a current diagnosis of an acquired psychiatric disorder.  The Veteran was provided a VA examination in January 2016, and the examiner was unable to opine whether an acquired psychiatric disorder was related to a period of service without resorting to mere speculation.  Additionally, the record does not contain any other treatment records or medical opinions identifying a medical nexus between a credible current diagnosis of an acquired psychiatric disorder (such as anxiety) and a credible in-service incurrence.  

Finally, the evidence of record does not establish that the Veteran began to manifest an acquired psychiatric disorder to a compensable degree within one year after separation of service or continuous symptomology since separation from service.  The Veteran's service separation examination evaluated the Veteran as psychiatrically normal upon separation of service.  In a contemporaneous medical history, the Veteran denied having or ever having had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  The record is then silent for decades after separation of service until after the turn of the millennium when treatment records memorializing psychiatric treatment are first memorialized.  

The Board notes the Veteran's claim that he first sought and obtained private psychiatric opinion in 1968.  Nevertheless, this claimed opinion is not of record, and any further attempts to obtain it would undoubtedly be futile.  Finally, the only evidence corroborating his claim that he sought psychiatric treatment earlier than is memorialized in his treatment records is not memorialized until January 2016; in a letter from one of the Veteran's friend.  Even taking this report at face value however, the Veteran's earliest documented account of seeking psychiatric treatment is no earlier than 1982; almost 20 years after separation of service.  Therefore, the weight of the evidence does not establish that the Veteran is entitled to service connection for an acquired psychiatric disorder based on the criteria for chronic disabilities.

Here, the weight of the probative evidence of record simply fails to demonstrate a current diagnosis of PTSD; a medical nexus between a current diagnosis an acquired psychiatric disorder and an in-service incurrence; a diagnosis within one year of separation from service; or continuous symptomology since separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for an acquired psychiatric disorder is denied.

Left Knee

At issue is whether the Veteran is entitled to service connection for a left knee disability.  The weight of the evidence indicates that the Veteran is not.

The Veteran's service treatment records indicate that he sought treatment for a right knee disability but are silent for reports of or treatment for left knee problems.  The Veteran's lower extremities were evaluated as normal during his service separation examination, and, in a survey of medical history provided contemporaneously with the examination, the Veteran denied having or ever having had a trick or locked knee.

The record is then silent until 2009.  The Veteran underwent a VA comprehensive assessment in December 2009.  The Veteran was diagnosed with degenerative joint disease of both knees, and a December 2009 X-ray indicates that the Veteran manifested arthritis in both of his knees.  Thereafter, treatment records continued to indicate that the Veteran manifested a disorder of the left knee.  The Veteran was also referred for a comprehensive mental health assessment.  During this assessment, the Veteran reported that he had worked in law enforcement after separating from the military until retiring in July 2009.

In a February 2010 VA physical therapy consultation, the Veteran reported that he had been experiencing pain in his left knee for 20 years (since approximately February 1990).  The Veteran reported that he injured both of his knees during a period of service while playing basketball.  

The Veteran underwent a VA examination in June 2014. The Veteran reported that his knee disabilities are caused by a jeep running over his knees in-service.  The examiner also indicated that the Veteran had a left knee disability, but the examiner did not discuss the etiology of the Veteran's left knee disability.

The Veteran underwent another VA examination in May 2015.  The examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  The examiner noted that pertinent medical literature suggests that the single most significant contributing factor to the Veteran's knee disabilities was age; which is consistent with the fact that (at the time of the examination) the Veteran was 72.

The Veteran underwent another VA examination in January 2016.  The Veteran reported that he was run over by a jeep in 1964, and that he has had problems with his left knee ever since.  The Veteran claimed that he had been diagnosed with arthritis 10 years prior to the examination (approximately January 2006).  The examiner opined that there is no indication that the Veteran's left knee disability was due to his right knee condition.  The examiner noted that there is no evidence in pertinent medical literature indicating that arthritis in one joint will cause arthritis in a contralateral joint.  Further, he indicated that there was no evidence that arthritis has aggravated his left knee osteoarthritis beyond its natural progression. There is no evidence that the veteran has had injury to the left knee resultant of his right knee.  There is no evidence that there has been progression of his left knee beyond its natural course.  He emphasized that the natural course of osteoarthritis is to worsen with time.  There is no way to demonstrate aggravation without an abnormal course of progression (e.g., progression over months rather than years) which has not been demonstrated in this case.

The Veteran underwent two VA examinations in April and July 2017.  The examiners indicated that the Veteran had a left knee disability, but they did not discuss the etiology of the Veteran's left knee disability.

The Veteran underwent another VA examination in July 2017.  The examiner indicated that the Veteran had a left knee disability, but the examiner did not discuss the etiology of the Veteran's left knee disability.

In an August 2017 notice of disagreement, the Veteran indicated that both his legs were run over by a jeep, but the Veteran did not provide a date range of when this occurred.

The weight of the evidence indicates that the Veteran is not entitled to service connection for a left knee disability.  The Veteran clearly has a current left knee disability.  Additionally, the Veteran has reported in-service incurrences of left knee injuries.  Nevertheless, the Veteran's lower extremities were evaluated as normal upon separation of service, and the Veteran denied having or ever having had knee symptoms in a contemporaneously survey of his medical history.  Any of the Veteran's claimed left knee symptoms appear to have resolved prior to separation from service.  The record is also silent for decades after separation from service until the Veteran was diagnosed with a knee condition in 2009.  During this period of time, the Veteran was employed in law enforcement, and it is reasonably inferable that he had to be more or less fully able bodied in order to work in this occupation.  There is no competent medical opinion of record establishing either that a medical nexus exists between a current left knee disability and an in-service incurrence or that a current left knee disability is proximately due to or aggravated by a previously service-connected disability.  A May 2015 VA examination indicates that the Veteran's left knee disability is due to age, and a January 2016 VA examination indicates that arthritis in the right knee does not cause arthritis in the left knee.  There is no competent medical opinion to the contrary.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current left knee disability and an in-service incurrence; that a current left knee disability was proximately due to or caused by a previously service-connected disability; a manifestation of a current left knee disability within one year of separation of service; or continuity of symptomology since separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a left knee disability is denied.

Headaches

The Veteran's service treatment records are silent for reports of or treatment for headaches or a head injury.  The Veteran's head was evaluated as normal during his service separation examination, and, the Veteran was evaluated as neurologically normal during the examination as well.  In a survey of medical history provided contemporaneously with the examination, the Veteran denied having or ever having had a history of a head injury.

The Veteran underwent a VA comprehensive assessment in December 2009, and it was silent for reports of or treatment for headaches.

In an October 2010 written statement the Veteran reported experiencing headaches, and the Veteran's statements continue to indicate that the Veteran reported headaches thereafter.

In an August 2011VA mental health initial evaluation note, the Veteran reported that he had a history of military head trauma while boxing in Germany.  The Veteran claimed that he felt stunned and slowed after the blow and that he saw flashes and stars for two minutes.  Thereafter, the Veteran's treatment records note a diagnosis of headaches.

The Veteran underwent a VA examination in January 2016.  The Veteran reported that his headaches first began to manifest in 1964.  No reference was made to boxing and/or a head injury.  Rather, the Veteran claimed that his headaches were proximately due to his service-connected tinnitus.  The examiner opined that the Veteran's headaches were less likely than not due to the Veteran's tinnitus, because the pertinent medical literature did not suggest a connection between headaches and tinnitus; and that any connection between them is an unfounded medical contention.

The weight of the evidence indicates that the Veteran is not entitled to service connection for headaches.  The Veteran has a current diagnosis of headaches, and the Veteran has provided credible reports of an in-service incurrence of a blow to the head during a boxing match.  Nevertheless, there is no competent medical opinion of record suggesting that a medical nexus exists between headaches and an in-service incurrence.  Additionally, the Veteran did not seek treatment for headaches during a period of service, and the Veteran's head was evaluated as normal upon separation of service.  The Veteran's earliest reports of headaches were not memorialized until after 2009.  Therefore, the Veteran's headaches did not begin to manifest to a compensable degree within one year of separation of service, and continuity of symptomology since separation of service has not been established.  Finally, a January 2016 VA examination opined that the Veteran's headaches were not caused by the Veteran's tinnitus.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between headaches and an in-service incurrence; that headaches were proximately due to or caused by a previously service-connected disability; a manifestation of a current left knee disability within one year of separation of service; or continuity of symptomology since separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for headaches is denied.

Final Consideration

Consideration has been given to the Veteran's personal assertion that that his present psychiatric, headache, and left knee disorders are related to active service. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Arthritis, psychiatric, and neurological/brain (headache) disabilities are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report symptoms such as pain, anxiety, depression, and headaches, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. His lay opinion is also outweighed by the medical opinions of record.


	(ORDER ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a left knee disability is denied.

Service connection for headaches is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


